Case: 18-11581   Date Filed: 07/30/2018   Page: 1 of 7


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11581
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-03239-LMM


TRACY L. CHAMBERS,

                                                            Plaintiff-Appellant,
                                  versus
CHEROKEE COUNTY,
LORI THOMPSON,
JERRY COOPER,
                                                        Defendants-Appellees.


                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 30, 2018)

Before MARCUS, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-11581     Date Filed: 07/30/2018   Page: 2 of 7


      The district court granted Defendants’ Rule 12(b)(6) Motions to Dismiss for

Failure to State a Claim and Plaintiff Tracy Chambers timely appealed. After

careful consideration, we affirm.

                                          I

      At the time that she filed her Amended Complaint, Chambers was a

Certified Employee Benefits Specialist with a Georgia insurance license and

worked for Defendant Cherokee County as a Benefits and Compensation Manager.

Among other tasks, Chambers’ duties included counseling and managing

employees regarding personnel-benefits matters, negotiating with brokers and

vendors regarding healthcare budgeting, analyzing benefits plans, and reporting

benefit-plan-related problems to the county commissioners.

      According to Chambers’ Amended Complaint—the contents of which we

accept as true when reviewing the district court’s grant of defendants’ motion to

dismiss, see, e.g., Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir.

2005)—Defendant Jerry Cooper, the Cherokee County Manager, “hired Defendant

Lori Thompson as the Human Resources Director for Cherokee County” even

though “Defendant Thompson had neither the training nor the experience for the

position.” Cooper then “ordered [Chambers] that she should not make any reports

to the county commissioners,” an order that “required [Chambers] to not carry out

her duties and not fulfill her fiduciary duty to the county.” Furthermore,


                                          2
               Case: 18-11581     Date Filed: 07/30/2018   Page: 3 of 7


“Defendants Cooper and Thompson began making demands on [Chambers] that

were improper and in some cases illegal,” and “[w]hen [Chambers] refused to

violate the law, Defendant Cooper began to harass her at work.” This alleged

harassment took the form of complaints about Chambers’ performance and

unwarranted withholding of a $5,000 raise. Finally, Thompson and Cooper

eventually terminated Chambers, the “published reason” for which “was that she

was guilty of violation of policy, unethical conduct, gross conflict of interest that

might rise to the level of theft, providing untruthful information for an employee,

and insurance fraud.”

      Based on the above allegations, Chambers filed suit alleging the following

causes of action against Cherokee County, Thompson, and Cooper (together,

“Defendants”): (1) “conspiracy to deprive [Chambers] of her constitutional rights

to equal protection and due process of law”; (2) “depriv[ation] of [Chambers’]

rights to freedom of speech”; (3) violations of O.C.G.A. § 45-1-4, the Georgia

Whistleblower statute; (4) breach of contract; and (5) violation of Chambers’

“constitutional rights to due process and equal protection” because Defendants

made false criminal charges “in retaliation for [Chambers] filing the original

complaint.” In response, Defendants filed two Motions to Dismiss for Failure to

State a Claim—one from Cherokee County and one from Thompson and Cooper—

which the district court considered collectively and eventually granted.


                                           3
              Case: 18-11581     Date Filed: 07/30/2018   Page: 4 of 7


      In granting Defendants’ 12(b)(6) motions, the district court determined that

Chambers had “fail[ed] to respond to Defendants’ equal protection, due process,

and conspiracy arguments” and had therefore abandoned those claims. Regarding

Chambers’ First Amendment argument, the district court determined that

Chambers “neither spoke as a citizen nor on a matter of public concern, barring her

from stating a First Amendment retaliation claim.” The court then declined to

exercise supplemental jurisdiction over Chambers’ two state-law claims (Counts 3

and 4—violation of a Georgia statute and breach of contract, respectively) and

dismissed them without prejudice. Chambers timely appealed.

                                          II

      “[T]his Court reviews de novo a dismissal for failure to state a claim upon

which relief may be granted. On a motion to dismiss for failure to state a claim,

we accept as true the facts as alleged in the complaint.” Corsell, 428 F.3d at 1012

(internal citations, quotation marks omitted).

                                          A

      The district court correctly determined that Chambers abandoned her equal

protection, due process, and conspiracy arguments by failing to address

Defendants’ contentions against them before the district court. See, e.g., Coal. for

the Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d 1301, 1326

(11th Cir. 2000) (“The appellants’ failure to brief and argue this issue during the


                                          4
                 Case: 18-11581        Date Filed: 07/30/2018        Page: 5 of 7


proceedings before the district court is grounds for finding that the issue has been

abandoned.”). 1 Moreover, Chambers’ opening brief on appeal fails to contest the

district court’s abandonment determination, providing this Court an alternative

ground to affirm the abandonment of those claims. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (“When an appellant fails to

challenge properly on appeal one of the grounds on which the district court based

its judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.”).

                                                 B

       Nor did the district court err in dismissing Chambers’ First Amendment

argument for failure to state a claim. “[T]he law is well-established that the state

may not demote or discharge a public employee in retaliation for speech protected

under the [F]irst [A]mendment.” Bryson v. City of Waycross, 888 F.2d 1562, 1565

(11th Cir. 1989). But “[w]hen a citizen enters government service, the citizen by

necessity must accept certain limitations on his or her freedom.” Garcetti v.

1
  Additionally, we disagree with Chambers’ assertion that because Defendant Cherokee County
attached exhibits to its motion to dismiss (specifically, the exhibits contained certified copies of
the County’s personnel policies manual, the notice of termination letter sent to Plaintiff, and the
letter from County Manager Jerry Cooper to Plaintiff upholding Plaintiff’s termination the
district court necessarily “violated the standard of review.” Br. of Appellant at 10-12. First,
Chambers points to nothing in the district court’s opinion to suggest that the court relied on any
material beyond Chambers’ Amended Complaint. But even if the district court had relied on
those exhibits, under our Court’s “incorporation by reference” doctrine Chambers’ failure to
challenge the documents’ authenticity would have permitted the district court to properly
incorporate the documents by reference into the Amended Complaint. See Horsley v. Feldt, 304
F.3d 1125, 1134 (11th Cir. 2002).

                                                 5
              Case: 18-11581      Date Filed: 07/30/2018   Page: 6 of 7


Ceballos, 547 U.S. 410 (2006). “To state a claim that a government employer took

disciplinary action in retaliation for constitutionally protected speech, a public

employee must prove, as a threshold matter, that the employee spoke as a citizen

on a matter of public concern.” Abdur-Rahman v. Walker, 567 F.3d 1278, 1281–

82 (11th Cir. 2009). As in Walker, “[t]his appeal turns on that threshold inquiry,”

id. at 1282, for “when public employees make statements pursuant to their official

duties, the employees are not speaking as citizens for First Amendment purposes,

and the Constitution does not insulate their communications from employer

discipline,” Garcetti, 547 U.S. at 421.

      Here, Chambers alleges that Defendants terminated her in retaliation for her

free speech, thus violating the First Amendment. Importantly, the speech at issue

in Chambers’ Amended Complaint is her speech to county personnel and

commissioners. But as she acknowledges in her Amended Complaint, this speech

is part of her job. Because Chambers’ Amended Complaint does not allege that

she was speaking or attempting to speak as a private citizen on a matter of public

concern, and because her speech fell squarely within the scope of her official

duties, her allegations do not implicate the First Amendment’s protections.

                                          C

      And finally, the district court did not abuse its discretion when it declined to

exercise supplemental jurisdiction over Chambers’ state-law claims. “A district


                                           6
              Case: 18-11581     Date Filed: 07/30/2018    Page: 7 of 7


court has discretion to dismiss state-law claims when ‘all claims over which it has

original jurisdiction’ have been dismissed.” Crosby v. Paulk, 187 F.3d 1339, 1352

(11th Cir. 1999) (citing 28 U.S.C. § 1367(c)(3)). Here, the district court

thoroughly analyzed and properly dismissed each of Chambers’ claims arising

under federal law. Because Georgia law applies to claims arising under Georgia

statutes and Georgia contract law, the district court was well within its discretion to

dismiss those remaining claims without prejudice.

                                          III

      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                          7